740 N.W.2d 355 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Mark David PITZELE, a Minnesota Attorney, Registration No. 235507.
No. A07-158.
Supreme Court of Minnesota.
October 17, 2007.

ORDER
The Director has filed a petition and supplementary petition for disciplinary action alleging that respondent Mark David Pitzele committed professional misconduct warranting public discipline, namely, misappropriation of client funds, failure to timely file state and federal quarterly employee withholding returns, failure to timely pay state and federal employer withholding taxes, and failure to maintain required trust account books and records, in violation of Minn. R. Prof. Conduct 8.4(c) and (d) and 1.15.
Respondent has withdrawn his answer to the petition for disciplinary action, admitted the allegations of the petition and supplementary petition, waived his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and entered into a stipulation with the Director under which the parties jointly recommend that the appropriate sanction is disbarment.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Mark David Pitzele is disbarred effective as of the date of filing of this order. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals) and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice